Exhibit 10.10

 

 

 

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as buyer (“Buyer”),

and

PENNYMAC LOAN SERVICES, LLC, as seller (“Seller”),

 

--------------------------------------------------------------------------------

AMENDMENT NO. 1

dated as of April 17, 2018

to the

MASTER REPURCHASE AGREEMENT

dated as of August 21, 2017

 

 

 





--------------------------------------------------------------------------------

 



AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT

This Amendment No. 1 to Master Repurchase Agreement, dated as of April 17, 2018
(this “Amendment”), is entered into by and among Deutsche Bank AG, Cayman
Islands Branch (“Buyer”) and PennyMac Loan Services, LLC (“Seller”).  Any
capitalized terms not defined herein shall have the meaning assigned to such
term in the Master Repurchase Agreement (as defined below).

WHEREAS, the parties hereto entered into that certain Master Repurchase
Agreement, dated as of August 21, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Master Repurchase Agreement”);

WHEREAS, the parties hereto desire to modify the Master Repurchase Agreement as
described below;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.        Amendment.

(a)        Section 1 of the Master Repurchase Agreement is hereby amended by
deleting the definitions of “Calculation Period” and “Payment Date” in their
entirety and replacing them with the following:

“Calculation Period” shall mean, with respect to any Transaction, (a) initially,
the period commencing on the related Purchase Date up to but not including the
first day of the following calendar month, and (b) thereafter, the period
commencing on the first day of each calendar month up to but not including the
first day of the following calendar month.

“Payment Date” shall mean, with respect to each Transaction, the fifth (5th)
Business Day of each calendar month with respect to the immediately preceding
Calculation Period.

Section 2.        Conditions to Effectiveness of this Amendment.

(a)        This Amendment shall become effective upon the execution and delivery
of this Amendment by all parties hereto (the “Amendment Effective Date”).

(b)        Effect of Amendment.  Except as expressly amended and modified by
this Amendment, all provisions of the Master Repurchase Agreement shall remain
in full force and effect and all such provisions shall apply equally to the
terms and conditions set forth herein.  This Amendment shall be effective as of
the Amendment Effective Date upon the satisfaction of the conditions precedent
set forth in this Section 2 and shall not be effective for any period prior to
the Amendment Effective Date. After this Amendment becomes effective, all
references in the Master Repurchase Agreement to “this Master Repurchase
Agreement,” “hereof,” “herein” or words of similar effect referring to Master
Repurchase Agreement shall be deemed to be references to the Master Repurchase
Agreement, as amended by this Amendment.  This Amendment shall not be







--------------------------------------------------------------------------------

 



deemed to expressly or impliedly waive, amend or supplement any provision of the
Master Repurchase Agreement other than as set forth herein.

Section 3.        Expenses. Seller hereby agrees that in addition to any costs
otherwise required to be paid pursuant to the Master Repurchase Agreement,
Seller shall be responsible for the payments of the reasonable and documented
legal fees and out-of-pocket expenses of legal counsel to Buyer incurred in
connection with the consummation of this Amendment and all other documents
executed or delivered in connection therewith.

Section 4.        Representations; Ratifications Covenants.

(a)        In order to induce Buyer to execute and deliver this Amendment,
Seller hereby represents and warrants to Buyer that as of the date hereof,
Seller is in compliance in all material respects with all of the terms and
conditions of the Master Repurchase Agreement, as to which compliance is
required as of the date hereof, and no Default or Event of Default has occurred
and is continuing under the Master Repurchase Agreement.

(b)        The parties hereto ratify all terms of the existing Master Repurchase
Agreement other than those amended hereby, and ratify those provisions as
amended hereby.

Section 5.        Entire Agreement. The Master Repurchase Agreement, as amended
by this Amendment, constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.

Section 6.        Successors and Assigns.  This Amendment shall be binding upon
the parties hereto and their respective successors and assigns.

Section 7.         Section Headings.  The various headings and sub-headings of
this Amendment are inserted for convenience only and shall not affect the
meaning or interpretation of this Amendment or the Master Repurchase Agreement
or any provision hereof or thereof.

Section 8.      GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 9.        Counterparts.  This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts transmitted by facsimile or e-mail
transmission (e.g. “pdf” or “tif”), each of which, when so executed, shall be
deemed to be an original and such counterparts, together, shall constitute one
and the same agreement.

[signature pages follow]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH,
as Buyer

By:

/s/ Genevieve Nestor

 

Name:

     Genevieve Nestor

 

Title:

     Managing Director

 

 

 

 

 

 

 

By:

/s/ Timothy P. F. Crowley

 

Name:

     Timothy P. F. Crowley

 

Title:

     Director

 

 

 



Amendment No. 1 to PLS Master Repurchase Agreement

--------------------------------------------------------------------------------

 



PENNYMAC LOAN SERVICES, LLC,

 

as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

     Pamela Marsh

 

Title:

     Managing Director, Treasurer

 

 

Amendment No. 1 to PLS Master Repurchase Agreement

--------------------------------------------------------------------------------